Citation Nr: 0818993	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  99-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylolysis with 
postoperative fusion, L5-S1, currently evaluated as 60 
percent disabling.

2.  Entitlement to a separate rating for right lower 
extremity neuropathy with foot drop prior to September 23, 
2002.

3.  Entitlement to an initial rating greater than 20 percent 
for mesenteric venous thrombosis with necrosis of the small 
bowel status post-operatively.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., F.E.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
December 1997 rating decision, the RO denied a rating in 
excess of 60 percent for service connected lumbar spine 
disability.  The Board remanded this claim for additional 
development in January 2001, October 2003 and February 2006. 

In a rating decision dated March 2005, the RO granted service 
connection for mesenteric venous thrombosis with necrosis of 
the small bowel status post-operatively, and assigned an 
initial 20 percent rating effective October 10, 1996.  The 
veteran appealed the initial rating assigned.

By letter dated August 2005, the veteran was notified that 
the Veterans Law Judge who presided over his December 2000 
videoconference hearing was no longer employed by the Board, 
and was offered the opportunity for a new hearing before a 
Veterans Law Judge who would be deciding his case.  The 
veteran has not requested an additional Board hearing.

In March 2008, the veteran's representative submitted 
additional evidence in support of the claims, and waived RO 
consideration of this evidence in the first instance.




FINDINGS OF FACT

1.  The veteran manifests pronounced IVDS absent ankylosis or 
history of vertebral fracture.

2.  The veteran's right lower extremity neuropathy, involving 
incomplete right foot drop and mild atrophy, may be 
separately rated from IVDS of the lumbar spine under 
Diagnostic Code (DC) 5293.

3.  The veteran's mesenteric venous thrombosis with necrosis 
of the small bowel, status post-operatively, does not result 
in definite interference with absorption and nutrition with 
objectively manifested impairment of health supported by 
examination findings such as material weight loss, or 
moderately severe peritoneum adhesions resulting in partial 
obstruction.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for 
spondylolysis with postoperative fusion, L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, DC 5293 (1997-2002); 38 C.F.R. § 4.71a, DC 
5243 (2003-2007).

2.  The criteria for a separate 40 percent rating, but no 
higher, for right lower extremity neuropathy with foot drop 
prior to September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.14, 
4.124a, DC 8520 (2007); Bierman v. Brown, 6 Vet. App. 125, 
131-32 (1994).

3.  The criteria for an initial rating greater than 20 
percent for mesenteric venous thrombosis with necrosis of the 
small bowel status post-operatively have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.112 (in effect prior to and after July 2, 2001); 
38 C.F.R. §§ 4.25, 4.113, 4.114, DC's 7301, 7328 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Lumbar spine

The veteran's claim on appeal stems from a December 1997 RO 
rating decision which denied a rating in excess of 60 percent 
for service connected IVDS of the lumbar spine.  The criteria 
for rating disabilities of the spine have been amended on two 
occasions since the veteran filed this claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised regulations may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

At the time the veteran filed his claim, service connected 
spondylolysis with postoperative fusion, L5-S1 was evaluated 
as 60 percent disabling under DC 5293.  This represented the 
maximum schedular rating for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to IVDS became effective on 
September 23, 2002. Under the revised criteria, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under the revised criteria, the maximum 60 percent rating 
contemplates incapacitating episodes of IVDS having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

When the maximum available evaluation for limitation of 
motion has been assigned, consideration of the DeLuca factors 
is not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  The criteria of DC 5293 contemplated limitation 
of motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).

The chronic orthopedic and neurologic symptoms attributable 
to the veteran's IVDS have been evaluated as follows: a 60 
percent rating for spondylosis with post-operative fusion of 
L5-S1 under DC 5293, effective September 1, 1983; a 60 
percent rating for neurogenic bladder under DC 7542, 
effective September 27, 1996; radiculopathy of the right 
lower extremity due to spondylosis with post-operative fusion 
of L5-S1 under DC 5243-8520, effective September 23, 2002; a 
non-compensable rating for erectile dysfunction secondary to 
spondylosis with post-operative fusion of L5-S1 under DC 
5243-7522; and special monthly compensation on account of 
loss of use of a creative organ.

As a result of the 60 percent rating for IVDS in effect since 
the inception of the appeal, the issues before the Board are 
quite limited.  Under the old criteria, the veteran is in 
receipt of the maximum rating for IVDS under DC 5293.  There 
is no further basis to consider this diagnostic code, or the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Johnston, 10 Vet. 
App. at 85; VAOPGCPREC 36-97 (Dec. 12, 1997).  

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.

The criteria of DC 5285 in effect prior September 26, 2003 
provided a 100 percent rating for residuals of vertebral 
fracture with cord involvement, bedridden or requiring long 
leg braces.  

The veteran has informed VA examiners on several occasions 
that his service connected disability involves a spinal cord 
injury resulting from a landmine explosion during service.  
This statement is entirely inconsistent with the veteran's 
service medical entries, which showed the onset of 
intermittent low back pain in May 1968, eventually diagnosed 
as unilateral spondylolysis of the left L4-5 area in 
September 1968.  

The veteran's allegations of a vertebral fracture with spinal 
cord injury in service are not credible, and there is no 
basis to apply the criteria of DC 5285.

It is important for the veteran to understand that such 
statements undermine all the veteran's claims, undermining 
the veteran's credibility, and providing evidence against all 
claims. 

Notably, any medical diagnoses of record purporting to 
identify the veteran has having residuals of a spinal cord 
injury are based on an inaccurate factual basis and, to that 
extent only, are not accorded any probative weight by the 
Board.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion can be rejected if the based on a 
rejected factual basis).

The criteria of DC 5286 provided a 100 percent rating for 
complete bony fixation (ankylosis) of the spine with 
unfavorable angle, marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  

The veteran has a history of several surgical procedures 
performed on the lumbar spine.  In August 1978, he underwent 
an L5-S1 intertransverse process posterolateral fusion with 
autogenous bone graft from the left posterior iliac crest.  
In August 1981, as a result of an L5 stenotic area with 
incomplete fusion of the L5-S1 facet joints, he underwent L5 
laminectomy and fusion of the transverse process of L4, L5 
and S1 stabilized with Harrington compression rods.  In July 
1982, due to continued complaints of chronic low back pain, 
he underwent removal of the Harrington rods, decompression 
laminectomy of L4 through S1, and refusion of the L4-5 level.  

However, as reflected by the extensive medical documentation 
of record, the veteran does not have complete bony fixation 
(ankylosis) of the spine.  For example, VA examinations 
conducted in February 1997, August 2001 and December 2004 
showed active movement of the lumbar spine.  As such, the 
criteria of DC 5286 are also not applicable.

As noted above, the veteran holds separate ratings for 
secondary neurogenic bladder and special monthly compensation 
on account of loss of use of a creative organ.  These issues 
have been subject to prior final decisions and are not on 
appeal before the Board.

The question does arise, however, as to whether the veteran 
has been fully compensated for the neurologic impairment of 
his right lower extremity attributable to his IVDS.  This 
issue was raised by the Board in its January 2001 remand, 
citing the case of Bierman v. Brown, 6 Vet. App. 125, 131-132 
(1994) and requesting RO consideration as to whether a 
separate disability rating for right foot drop would be 
appropriate in this case.

The Board notes that the criteria of DC 5293 did not clearly 
delineate whether foot drop was contemplated within the 
symptomatology of "sciatic neuropathy" for the maximum 60 
percent rating for IVDS.  See Bierman v. Brown, 6 Vet. App. 
125, 131-132 (1994).  As noted in Bierman, VA regulations did 
not provide any express rules prohibiting a rating for right 
foot drop separate from the maximum schedular rating under DC 
5293.

In this case, the RO assigned a 40 percent rating for right 
lower extremity neuropathy under DC 5243-8520 effective 
September 23, 2002, which is the date of the IVDS revisions 
expressly authorizing separate evaluations of the orthopedic 
and neurologic manifestations of IVDS.  Notably, prior to the 
regulatory change on September 23, 2002, the RO interpreted 
DC 5293 as allowing a separate rating for neurogenic bladder.  

Under DC 8520, complete paralysis of the sciatic nerve 
warrants an 80 percent evaluation; with complete paralysis of 
the sciatic nerve, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a.

At the time the veteran filed his current claim on appeal, VA 
clinical records included a diagnosis of spondylolisthesis 
with fusion of L5 and S1 with complications of right sciatic 
neuropathy.  An August 1996 VA clinical record noted the 
veteran's report of right lumbar area pain which radiated to 
his right lower extremity.  He was noted to wear a rigid back 
brace and an ankle-foot orthotic (AFO) brace due to right 
dorsiflexion weakness.

The Board finds that the findings supporting the currently 
assigned 40 percent rating for incomplete paralysis of the 
sciatic nerve were present at the time of inception of this 
claim.  Given the facts of this particular case and the lack 
of any specific reference to foot drop in DC 5293, the Board 
finds that considerable interpretative doubt exists as to 
whether the veteran's right foot drop may be separately rated 
from IVDS prior to September 23, 2002.  

In such a situation, the Board is to resolve the ambiguity in 
the veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 
117-18 (1994); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  Accordingly, the Board grants a separate 40 percent 
evaluation under DC 8520 for the entire appeal period.

A review of the medical evidence, however, discloses no 
clinical evidence suggesting that the veteran's incomplete 
paralysis of the sciatic nerve results in marked muscular 
dystrophy.  For example, a December 2004 VA compensation and 
examination report described right foot drop and equinovarus 
positioning of the right foot with "mild" atrophy of the 
muscles of the lower leg.  The foot drop was not complete, 
and demonstrated 4/5 strength on dorsiflexion which worsened 
to 3/5 strength due to fatigue, pain and lack of endurance on 
repetition.  These findings are compatible with the numerous 
other evaluations of record, including VA examinations 
conducted in February 1997 and August 2001.

The Board finds no other available schedular criteria for 
evaluating the veteran's IVDS with right foot drop prior to 
September 23, 2002.

The Board further finds no additional means to assign a 
higher rating still under the regulatory changes effected on 
September 23, 2002 and September 26, 2003.  As held above, 
the veteran's lumbar spine is not ankylosed.  As such, a 40 
percent rating would be the maximum available rating for the 
orthopedic manifestations of his IVDS.  See 38 C.F.R. 
§ 4.71a, DC 5292; 38 C.F.R. § 4.71a, The General Rating 
Formula for Diseases and Injuries of the Spine (2007).  

Clearly, the currently assigned ratings for the combined 
orthopedic and neurologic manifestations of IVDS are more 
favorable to the veteran than evaluating his symptoms based 
upon the maximum available rating attributable to the 
frequency and duration of IVDS attacks.

Notably, the RO currently lists the veteran with a 60 percent 
rating for IVDS under DC 5243 in conjunction with separate 
ratings for neurogenic bladder, erectile dysfunction and 
right lower extremity radiculopathy.  As such, the RO appears 
to have compensated the veteran in a more favorable manner 
than allowed by the rating criteria.

In summary, the Board finds that the veteran may be assigned 
a separate 40 percent rating for right lower extremity 
neuropathy with foot drop and mild atrophy prior to September 
23, 2002.  On and after September 23, 2002, the Board can 
find no formulation of the rating criteria that would allow 
for a higher, total disability evaluation. 

The Board is aware of the veteran's complaints as to the 
effects of his service-connected IVDS disability on his 
employment and daily life.  He has described severe low back 
pain, muscle spasm and right lower extremity pain with 
occasions of right foot drop.  He has submitted lay 
statements attesting to his symptoms.  The severity of the 
veteran disability is reflected by his award of a total 
disability rating based upon individual unemployability 
(TDIU) since 1984, and his separate evaluations for IVDS, 
neurogenic bladder and right lower extremity neuropathy with 
foot drop.

The overall medical evidence strongly weighs against any 
further compensation under the applicable DC's, and outweigh 
the veteran's contentions on appeal.  The benefit of the 
doubt rule does not apply as the preponderance of the 
evidence is against claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

Small bowel

Historically, the veteran was admitted to VA in September 
1992 as a result of venous mesenteric thrombosis with 
necrosis of nearly his entire small bowel.  He initially 
underwent an exploratory celiotomy with small bowel resection 
leaving 18 inches of proximal jejunum and 3 to 4 inches of 
distal ileum.  Several days later, he underwent revision of 
jejunal ileal anastomosis and construction of diverting loop 
jejunostromy.  Several weeks later, he underwent takedown of 
loop jejunostromy.  His weight on admission was 170 pounds.  
His discharge summary in November 1992 indicated diagnoses of 
venous mesenteric thrombosis, short bowel syndrome, and 
malnutrition. 

The RO has assigned an initial 20 percent evaluation under DC 
7328, resection of small intestine.  38 C.F.R. § 4.114.  This 
rating contemplates resection of the small intestine that 
results in diarrhea, anemia, and inability to gain weight.  

With definite interference with absorption and nutrition 
manifested by impairment of health objectively shown by 
examination findings, including definite weight loss, a 40 
percent disability rating is warranted.  

A 60 percent evaluation is assigned with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss.

Where residual adhesions from a small bowel resection 
constitute the predominant disability, the disability is to 
be rated under DC 7301.  38 C.F.R. § 4.115, DC 7328, NOTE.  
Under DC 7301, a maximum 50 percent rating is warranted for 
severe peritoneum adhesions with definite obstruction by X-
ray, with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  A 30 percent rating is warranted for moderately 
severe peritoneum adhesions resulting in partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.

The Board notes that, ordinarily under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately (as in the above section).  See 
38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, under VA regulations specific to 
gastrointestinal disease, only one gastrointestinal (GI) 
diagnostic code is available to the veteran to account for 
the totality of his GI disability picture.  See 38 C.F.R. 
§ 4.113.  

The Board also notes that the criteria for the definition of 
weight loss have changed during the pendency of the appeal.  
See 66 Fed. Reg. 29486 (May 31, 2001).  Under the older 
criteria, weight loss is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (in 
effect prior to July 2, 2001).  Under the newer criteria, 
minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (in effect since July 2, 2001).

Applying the criteria to the facts of this case, the Board 
finds that the veteran's small bowel disorder does not meet 
the criteria for an initial rating greater than 20 percent.  
The Board notes that competent medical evidence fails to show 
that the veteran's mesenteric venous thrombosis with necrosis 
of the small bowel status post-operatively results in 
definite interference with absorption and nutrition with 
objectively manifested impairment of health supported by 
examination findings such as material weight loss, or 
moderately severe peritoneum adhesions resulting in partial 
obstruction.

For example, the veteran had a baseline weight of 155 pounds 
on VA examination in January 1986.  The veteran was diagnosed 
with malnutrition during his 1992 hospitalization with 
surgery with an admission weight of 170 pounds reported.  A 
December 1992 VA clinical record documented a weight of 163 
pounds and a diagnosis of mild dumping syndrome.  Thereafter, 
the veteran's weight steadily increased to the extent that, 
in December 1996, he was described as slightly overweight at 
189.4 pounds.  The veteran weighed 192 pounds on VA 
examination in December 2004.  Thus, the evidence reflects 
that the veteran's weight actually increased during the 
appeal period, providing evidence against this claim.

In November 1998, the veteran's treating clinician indicated 
that the veteran's frequent diarrhea episodes may have an 
effect on his medication absorption.  However, VA 
examinations in April 2002 and December 2004 found no 
evidence of anemia, malnutrition or other indicators of 
impairment of health.  In fact, none of the post-service 
evidence has diagnosed anemia, malnutrition or impairment of 
health due to service connected mesenteric venous thrombosis 
status post resection of small bowel.  Thus, the evidence 
described above strongly weighs against a higher rating under 
DC 7328.

A further review of the medical record reflects no occasions 
of treatment peritoneal adhesions following the surgery in 
2002.  As such, there is no basis for a higher rating under 
DC 7301.

The Board acknowledges the veteran's reported symptoms of 
constant diarrhea, abdominal swelling, stomach pain with 
nausea, and becoming became weak and shaky when hungry.  He 
has submitted lay statements attesting to personal 
observation of these symptoms.  Furthermore, the veteran 
describes episodes of his rectum "falling open" requiring 
the use of a diaper.  His spouse describes his need to wear 
diapers due to loss of bowel control.  The veteran has also 
submitted lay witness accounts of having bowel movements 
within 15 to 20 minutes eating, and that his stools show raw, 
undigested food.

The value of this evidence, however, is greatly outweighed by 
the findings from VA examiners who have had the opportunity 
to evaluate the state of the veteran's health based upon 
physical examination, review of the claims folder and 
laboratory testing.  The appeal, therefore, is denied.

Extraschedular consideration

The Board has argued that the ratings assigned for the 
disabilities at issue are not adequately evaluated under the 
schedular criteria.  His complaints as to the effects of his 
service-connected disabilities on his employment are credible 
as he has been awarded TDIU since January 1984.  The Board 
finds that there is no evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization 
related to the service-connected disabilities at issue, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating beyond his TDIU rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Importantly, given the fact that the veteran has had TDIU for 
many years, it is very unclear what basis there would be to 
send this case to the Chief Benefits Director.

The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

With respect to the small bowel claim, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

With respect to the increased rating claim, the Board notes 
that the claim originated prior to the passage of the VCAA.  
A May 2001 RO letter first advised the veteran of the 
relatives duties on the part of himself and VA in developing 
his claim.  A December 2003 RO letter advised him that 
entitlement to an increased evaluation required current 
medical evidence that his disability had increased in 
severity.  For example, the RO indicated medical treatment 
reports obtained by VA or submitted with his claim would be 
reviewed and evaluated based on statutory rating criteria for 
his disability.  The RO requested the veteran to identify or 
submit any relevant evidence pertinent to his claim.

With respect to both claims, an April 2006 RO letter provided 
the veteran notice of the criteria for establishing a 
disability rating and effective dates of awards.  In 
particular, this letter advised him of how VA determines 
disability ratings according to title 38 Code of Regulations, 
Part 4.  He was advised that the RO considered evidence 
concerning the nature and symptoms of the condition, severity 
and duration of the symptoms, and the impact of the condition 
and symptoms on his employment.  Examples of evidence the 
veteran should provide included information about on-going 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; and a statement discussing his disability 
symptoms from people who have witnessed their effects.  See 
generally Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
See also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The veteran's statements of record, to VA examiners as well 
as argument presented on appeal, specifically speak to the 
effects that his service connected disabilities have had upon 
his work and activities of daily living.  He has submitted 
numerous witness statements describing the effects of his 
service connected symptoms.  On multiple occasions, he has 
returned copies of evidence considered by the RO with 
annotated notations pointing to alleged errors of fact or 
law.  In fact, he has successfully prosecuted multiple 
service connection claims adjudicated as secondary to service 
connected lumbar spine disability.  In March 2008, the 
veteran's attorney submitted additional VA clinical records 
for appellate consideration, specifically waiving RO 
consideration of this evidence in the first instance.

Overall, the Board finds that the veteran has demonstrated 
actual knowledge of the evidentiary requirements for the 
increased rating and initial rating claims on appeal.  With 
respect to the initial rating claim, neither the veteran nor 
his representative has voiced any concern of prejudicial 
error.  See Goodwin, supra.  With respect to both claims, the 
notice defects were cured with readjudication of the claims 
in the October 2007 Supplemental Statement of the Case 
(SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
On the facts of this case, the Board finds that the notice 
errors have not affected the essential fairness of the 
adjudications and have not resulted in any prejudicial harm 
to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA and private treatment records as well as 
documents pertaining to the veteran's application for 
benefits with the Social Security Administration.

The RO has also provided several VA examinations to determine 
the current nature and severity of his lumbar spine and bowel 
dysfunction disabilities.  This evidence has been 
supplemented by treatment records added to the claims folder, 
to include evidence submitted by the veteran directly to the 
Board.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 60 percent for IVDS of the lumbar spine 
is denied.

A separate 40 percent rating for right lower extremity 
neuropathy with foot drop prior to September 23, 2002 is 
granted.

An initial rating greater than 20 percent for mesenteric 
venous thrombosis with necrosis of the small bowel status 
post-operatively is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


